Name: COMMISSION REGULATION (EEC) No 1427/93 of 9 June 1993 re-establishing the levying of customs duties on products of categories 8, 9 and 40 (order Nos 40.0080, 40.0090 and 40.0400), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  leather and textile industries;  tariff policy;  miscellaneous industries
 Date Published: nan

 11 . 6 . 93 Official Journal of the European Communities No L 140/ 19 COMMISSION REGULATION (EEC) No 1427/93 of 9 June 1993 re-establishing the levying of customs duties on products of categories 8 , 9 and 40 (order Nos 40.0080, 40.0090 and 40.0400), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of products of categories 8 , 9 and 40 (order Nos 40.0080, 40.0090 and 40.0400), originating in India, the relevant ceiling amounts to 1 917 000 pieces, 131 and 37 tonnes ; Whereas on 19 February 1993 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 3917/92 (2), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes : Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 14 June 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90 , shall be re-established in respect of the following products, imported into the Community and originating in India : Order No uÃ nit)^ CN code Description 40.0080 8 6205 10 00 Men's or boys' shirts, other than knitted or (1 000 pieces) 6205 20 00 crocheted, of wool, cotton or man-made fibres 6205 30 00 40.0090 9 5802 1 1 00 Terry towelling and similar woven terry fabrics of (tonnes) 5802 19 00 cotton ; toilet linen and kitchen linen, of terry towelling and similar woven terry fabrics, of ex 6302 60 00 cotton, other than knitted or crocheted 40.0400 40 ex 6303 91 00 Woven curtains (including drapes) interior blinds, (tonnes) ex 6303 92 90 curtain and bed valances and other furnishing ex 6303 99 90 articles, other than knitted or crocheted, of wool , of cotton or of man-made fibres 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 (  ) OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 396, 31 . 12. 1992, p. 1 . No L 140/20 Official Journal of the European Communities 11 . 6 . 93 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission